Citation Nr: 1231268	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-27 638	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disorder, including cervical spondylosis.

2.  Entitlement to service connection for bilateral shoulder and arm pain.

3.  Entitlement to service connection for a lumbar spine (low back) disorder.

4.  Whether the Veteran meets the basic eligibility requirements for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to July 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the Board is deciding the claims for a cervical spine disorder and bilateral shoulder and arm pain, as well as for nonservice-connected pension benefits.  However, the Board instead is remanding the claim for a lumbar spine disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development and consideration.

FINDINGS OF FACT

1.  The weight of the competent and credible evidence is against a finding that the Veteran developed a cervical spine, shoulder, or arm condition either in service or as a result of his service.

2.  His active military service from June 1980 to July 1981 was not during a period of war.

CONCLUSIONS OF LAW

1.  His cervical spine, bilateral shoulder, and bilateral arm conditions were not incurred or aggravated in service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The criteria also are not met for basic eligibility to nonservice-connected pension benefits and, to the extent he did not have qualifying service, he has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran has received this required notice.  In a January 2008 letter, the RO notified him of the information and evidence needed to substantiate his claims of entitlement to service connection for his cervical spine condition and conditions affecting his shoulders and arms, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.  The RO also sent him that letter prior to initially adjudicating his claims in the May 2008 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

VA also has satisfied its duty to assist him by obtaining all relevant evidence in support of his claims, including his service treatment records (STRs) and records of any pertinent evaluation or treatment he has received since service.  

A medical examination has not been performed or medical opinion obtained with respect to any of his claimed conditions.  However, the Board finds that the evidence, which reveals that he did not have complaints (e.g., relevant symptoms) regarding either claimed disability during service, or a relevant diagnosis, and no suggestion of an association between either condition and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As the service and post-service medical records provide no association of these claimed conditions with his military service, and in fact provide evidence against this notion, the Board has no grounds for obtaining a VA examination and medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, though, simply stated, the standards of McLendon are not met with respect to the Veteran's pending disability claims. 

In the absence of evidence of a relevant in-service disease or injury, referral of these claims to obtain an examination and/or medical nexus opinion as to the etiology of these claimed conditions would, in essence, place the examining physician in the role of fact finder.  This is the Board's responsibility.  In other words, any medical opinion providing a nexus, i.e., link between these conditions and his military service necessarily would be based solely on his uncorroborated assertions regarding what supposedly occurred in service.  VA is not obligated to provide an examination in this circumstance merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.)  In the present case, however, the Veteran does not even make the claim that his cervical spine, arm, and shoulder conditions were incurred in or aggravated by his military service.  He only makes such a claim, instead, regarding his lumbar spine disorder, and the Board resultantly is remanding that claim for an examination and opinion.

But insofar as his claims for cervical spine, arm, and shoulder conditions, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist him with these claims has been met. 38 U.S.C.A. § 5103A. 

II.  Entitlement to Service Connection for 
Cervical Spine, Shoulder, and Arm Conditions

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or, if a 
pre-existing condition, for aggravation of this condition during service beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


To establish his entitlement to direct service connection, there must be (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain conditions like arthritis (spondylosis) are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  As an initial matter, the Veteran's claim for benefits characterized his arm and shoulder condition as "bilateral pain."  Pain, however, is merely a symptom rather than itself a compensable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  However, the medical evidence in the file also shows underlying disabilities referable to his arm and shoulder related to a rotator cuff tear and radiculopathy.

But as already alluded to, he makes no specific claim that his cervical spine condition or shoulder and arm conditions are related to his military service.  His service treatment records (STRs) are unremarkable for any complaints or treatment for neck, shoulder, or arm pain in service, and he has not provided a statement alleging a connection between his current conditions, including his pain, and military service.  In addition, none of the medical evidence in the file suggests any sort of relationship or correlation between these claimed conditions and any disease, injury or event during his military service.  It is not enough merely to show he has pain in these areas of his body, or even that he has underlying diagnoses to account for this pain, if there is not also any competent and credible evidence linking his pain and underlying diagnoses to his military service, hence, the term "service connection."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

He has a history of neck pain.  In August 2003, he received treatment from a pain management specialist who confirmed the Veteran had right-sided neck pain that radiates into his shoulder and right arm.  The radiation of this pain apparently is due to the radiculopathy.  The physician indicated the Veteran earlier had treatment in 2001 for left-sided neck pain and that he had seen several other physicians.  

But the records from this time period provide no indication or even suggestion of the origins or duration of his neck, shoulder, and arm pain, and specifically in terms of dating it back to his military service.

Indeed, to the contrary, more recent medical records indicate his neck and arm pain were aggravated by a car accident in March 2004.  He developed neck pain and radiating pain and numbness into his shoulder and arms within two weeks following that accident.  He received treatment over several years for his post-accident pain and spasms, which radiated into his shoulders and lower back.  So these records suggest another source or cause of his present pain.  And even to the extent these records suggest he may have had pain even prior to his motor vehicle accident, seeing as though it "aggravated" his existing pain, there still is no competent and credible suggestion any pain dates back to his military service, including to any specific disease, injury or event during his service.

Also on file are records from the VA Outpatient Clinic (OPC) in Victoria, Texas, dated between September 2006 and March 2008 and May 2009 to March 2012, including newly-received documents in Virtual VA.  The records generally document treatment for neck, back, shoulder, and arm pain, but similarly do not indicate the cause or duration of this pain.  He has taken medication for muscle spasms and back pain regularly in the past.

Without any indication as to the origins or duration of his present conditions, however, the Board must find that the probative evidence of record does not establish that he has a cervical spine, shoulder, or arm condition that is attributable to his military service.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Nonservice-Connected Pension Eligibility

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), nonservice-connected pension is a benefit payable by VA to a Veteran who is permanently and totally disabled from a nonservice-connected disability that is not the result of his willful misconduct.  One prerequisite for basic eligibility generally is that a Veteran's service must be during a recognized period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The Veteran does not meet this requirement.

The beginning and ending dates of each war period are set forth in 38 C.F.R. § 3.2.  This section states the Vietnam era ended on May 7, 1975.  38 C.F.R. § 3.2(f).  The next war period, the Persian Gulf War, began on August 2, 1990.  38 C.F.R. § 3.2(i).  The Veteran indicated in his application for benefits, and his DD Form 214 confirms, that he had active military service from June 1980 to July 1981, so during the intervening years between these two wars.  He therefore does not meet a basic requirement for eligibility as he did not have wartime military service.

Because he does not have the requisite service to meet the criteria for basic eligibility for nonservice-connected pension benefits, he is ineligible for these benefits as a matter of law.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  And in an appeal, as here, where the law is dispositive, the claim must be denied because of lack of entitlement under the law - akin to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief may be granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claims for service connection for cervical spine, shoulder, and arm conditions are denied.

The claim for nonservice-connected pension benefits also is denied.


REMAND

Above, the Board determined the Veteran's cervical spine condition and his bilateral arm and shoulder disabilities were not incurred in or aggravated by his military service.  His STRs are unremarkable for any relevant disease, injury, or event during his service, and it is not shown he had arthritis (spondylosis) within one year of his discharge from service, certainly not to the required minimum compensable degree of at least 10-percent disabling, to otherwise warrant presuming it was incurred in service.  Except for vague comments indicating he had a "history of neck pain," the record does not reveal an alternative cause for these disabilities other than his March 2004 car accident, nor does the record identify the duration or onset period of these disabilities.

His claimed condition of the lumbar spine, however, is being remanded for further development.  In the final brief submitted by his representative in April 2012, the Veteran alleged that his low back condition was incurred in service due to a fall from a telephone pole while performing his military duties and responsibilities.  Such an event or injury is not documented in his STRs.  The record does not contain any mention of this incident, other than in the representative's brief.  This alone, however, is not altogether determinative or dispositive of whether such an event actually occurred.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The Board ultimately will also have to assess the credibility of his lay testimony concerning this to determine whether his lay testimony is ultimately probative.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the meantime, this claim is being remanded to the RO via the AMC to try and obtain a more specific statement from the Veteran concerning this purported incident and determine whether medical treatment records exist from this incident based on his response.  If the subsequently-obtained statements or evidence suggest this event did indeed occur during his service and that it may be linked to his present lumbar spine condition, the RO/AMC should schedule a VA compensation examination for a medical nexus opinion regarding the origins of this disorder.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he provide a more detailed statement about his fall from a telephone pole during his military service and consequent injury to his low back (lumbar spine).  He should specifically indicate the nature of his injury as well as any treatment received in the aftermath of the accident.

2.  If he provides competent evidence that he suffered a fall or injury during service and there is suggestion his current lumbar spine condition is related to that fall, then schedule a VA compensation examination in response to his claim of entitlement to service connection for resultant disability.

The examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that this lumbar spine condition is attributable to the Veteran's military service and, particularly, to the claimed fall from a telephone pole.

It therefore is imperative that the designated examiner review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiner must also discuss the underlying rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence that favors or disfavors the claim.

Regarding the claimed fall from a telephone pole in service, the Veteran is competent to say that accident occurred, although the Board eventually will have to also assess his credibility.  So the examiner cannot cite the absence of any relevant treatment in service, as would be reflected in the STRs, as the exclusive or only reason for disassociating any current lumbar spine disability from service, although it is permissible to cite this as one of the factors tending to go against the claim, just not the only or sole factor.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  It perhaps, then, is better if the examiner considers whether the type of disability the Veteran now has is consistent with this type of injury, assuming for the sake of argument that it occurred as alleged.



3.  Then readjudicate this remaining claim of entitlement to service connection for a lumbar spine condition in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


